ON PETITION TO REHEAR
McCANLESS, Justice.
The respondent, Jesse W. Huggins II, and others have filed their petition to rehear, insisting that we lack jurisdiction and that since the contempt of which the Chancellor found the respondent, Jesse W. Huggins II guilty was a criminal contempt, jurisdiction to review it lies in the Court of Criminal Appeals. With this insistence we cannot agree. Such a contempt as that involved in this proceeding is a civil contempt and we have jurisdiction to review the action of the Judge of the Court of Criminal Appeals who superseded it. We again refer to State ex rel. v. Daugherty, 137 Tenn. 125, 191 S.W. 974 [1916].
We must deny the petition to rehear.
DYER, C. J., CHATTIN and FONES, JJ., and LEECH, Special Judge, concur.